Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

The amendment filed December 4, 2020 has been received and entered. With the entry of the amendment, claims 2, 4 and 9-20 are canceled, and claims 1, 3, 5-8 and 21-24 are pending for examination.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-21 of copending Application No. 15/220,652 (hereinafter ‘652) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as to present claim 1, claim 18 of ‘652 provides thermally spraying the same material to the same thickness, and suggesting to provide a coating of the same material as claimed from the coating of claim 1 of ‘652, and claims 18-20 of ‘652 would provide chemical etching to remove particles by dissolving the surface to a depth as .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 24, it is not clarified in the disclosure as filed that the particles to be removed (especially if foreign particles) remain uncovered and therefore the claim contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, lines 13-15 refer to “removing particles” with a size up to 300 nm, to obtain the coating “having a population of particles with a size up to 300 nm being no more than 5 particles” per square mm.  This is confusing, because line 8 refers to removing foreign particles, while lines 13-15 refer to “particles” without limiting to “foreign particles”. Therefore, it is unclear if only “foreign particles” of the size described need to be removed or all particles need to be removed to leave no more than 5 particles of any material per square.  For the purpose of examination, either is understood to meet the requirements of the claim as worded, but applicant should clarify what is intended, without adding new matter.  This also applies to the particles referred to in claim 5 and 24.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2005/0084654) in view of Huang et al (US 2016/0254125), Jindal et al (US 2013/0202990), Iwasawa et al (US 2008/0274333), Sulzbach et al (US 6071616) and Japan 62-277755 (hereinafter ‘755), EITHER alone OR further as evidenced by Kanai et al (US 2009/0029060).
Claims 1, 3, 5, 7, 22, 23: Takahashi teaches a method for preparing a yttrium base sprayed coating ([0108], [0044]), where the coating can be used for a component for a vacuum apparatus, such as a sputtering, a plasma etching or plasma cleaning apparatus, and also wants to prevent particle generation from peeling of the coating ([0088]-[0090]).  The coating can be provided by thermal spraying a particulate spray material comprising yttrium oxide, for example ([0108], [0111], [0081], [0044]), and where the coating can have a thickness of 70-500 microns (in the claimed range) ([0062]).  Takahashi further teaches that applied coatings can be immersed in a weak acid, such as nitric acid for cleaning the surface of the applied thermal spray film ([0088]), where in an example of using such as cleaning, the nitric acid can be provided as a 5 wt% aqueous solution of nitric acid ([0098]), which would give chemically cleaning the surface of the coating.
(A) Takahashi does not specifically provide that the resulting coating consists of yttrium oxide, for example, although it describes a coating that is primarily made with yttrium oxide ([0108]) and generally notes that the coatings can be ceramic ([0044]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to specifically provide thermal spraying yttrium oxide to provide a coating consisting of yttrium oxide, for example, as suggested by Huang with an expectation of predictably acceptable coating formation for  a plasma apparatus, since Takahashi notes ceramic coatings, including primarily yttrium oxide coatings for plasma apparatus for semiconductor making applied by thermal spraying with yttrium oxide, and Huang indicates how similar such coatings for similar use can be made using simply yttrium oxide.
(B) Takahashi does not specifically provide chemically cleaning and etching until a population of particles with a size of up to 300 nm is no more than 5 particles per square mm of the coating surface.  However, Jindal describes providing a chamber component (shield) for an apparatus such a sputtering chamber ([0018]), where the shield is provided with a coating (here stainless steel) using thermal spraying such as in the form of wire arc or plasma spraying ([0006], [0024], [0019]), where it is indicated that the coating gives surface particles ([0025]), and it is noted that it is desired to clean the coated surface to remove loose particles to provide a surface particle density of no particles less than 1 micron in size ([0006], [0019], noting that density measures are described for larger particles in particles/square mm), where this  low particle residue would help minimize the amount of flake off to deposit low defect film ([0005]).  Jindal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi in view of Huang to control the chemical cleaning  and provide etching by using an aqueous acid solution as cleaning liquid, such as aqueous nitric acid, to treat the surface to remove all loose particles from spraying of less than 1 micron in size as suggested by Jindal and Iwasawa in order to provide a desirably low particle containing component that can be used in chamber processes such as sputtering, since Takahashi in view of Huang indicates that the thermal spraying of the yttrium oxide can be used to provide coated components for chamber processes such as sputtering, and chemical cleaning with aqueous acid solutions, such as nitric acid, can be provided after coating, and Jindal would indicate that thermal spraying leaves loose particles on a surface used for a sputtering chamber component, where it is desirable to remove the loose particles by chemical cleaning such as with aqueous acids to leave no particles less than 1 micron in size, and Iwasawa indicates that the aqueous nitric acid solutions as described by Takahashi can be used to etch yttrium oxide, and by controlling the time of etching the amount of yttrium oxide optionally, further using Kanai, when foreign particles are understood to be material other than the desired coating material (noting the 35 USC 112 rejection above), Kanai evidences that when thermal spraying, protrusions are unavoidably generated in the film layers, with nuclei consisting of foreign objects (dust from the preceding process steps, debris of films generated in the current process step, sputtered pieces, etc.,) becoming attached to 
As to using other acid than nitric acid, such as tartaric acid, citric acid or lactic acid, Takahashi generally notes using a weak acid such as nitric acid for the cleaning ([0088]). Sulzbach describes that yttrium oxide can be etched in any weak acid, such as acetic acid (vinegar) (column 3, lines 55-65).  The Examiner takes Official Notice that vinegar would be an aqueous solution with water and acetic acid (as applicant has not traversed this position from the Office Action of May 15, 2018, it is understood to be agreed to). ‘755 describes other known aqueous solutions of weak acids used for cleaning and weak etching, where dust (particles) can be removed on a substrate (pages 2-3, description translation), where the known weak acids include acetic acid, tartaric acid, citric acid, and lactic acid, for example, which can be used alone or in combination (at least one kind) (page 2, description translation).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi in view of Huang, 
(C) Further, as to immersing the sprayed coating in the cleaning/etching liquid for dissolving the coating to a depth of at least 0.01 microns (or 1-20 microns, for claim 5 or at least 1 micron for claim 22, or up to 20 microns for claim 23) from its surface to remove the particles with a size up to 300 nm on the coating surface, Takahashi ([0098]), Jindal ([0025] note dipping), Iwasawa ([0026] note dipping) and ‘755 
Claim 6: As to immersing the sprayed coating in the cleaning/etching liquid for the chemical etching step, Takahashi ([0098]), Jindal ([0025] note dipping), Iwasawa ([0026] note dipping) and ‘755 (immerse in cleaning fluid, note page 3, description translation) would all indicate immersing with the acid solution for the treatment.

Claim 21: Takahashi provides that the coating can have a thickness of 70-500 microns ([0062]), which would overlap the claimed range and it would have been obvious to optimize from the described range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 24: As to the particles depositing on the surface of the coating and remain bonded and uncovered, Jindal would indicate how particles can be deposited so as to be on the surface of the coating ([0035]), and therefore would be understood to include uncovered particles.  Therefore, it would be indicated that particles would be provided on the surface of the coating as uncovered and would be bonded as discussed for claim 1.  

Claims 1, 3, 5-8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0122218) in view of Takahashi et al (US 2005/0084654), Iwasawa et al (US 2008/0274333), Sulzbach et al (US 6071616) and Japan 62-277755 (hereinafter ‘755), EITHER alone OR further as evidenced by Kanai et al (US 2009/0029060).
Claim 1, 3, 5, 7, 22, 23: Maeda teaches a method for preparing a yttrium base sprayed coating ([0042], [0031]-[0032]), where the coating can be used for chamber components in plasma processing apparatuses, such as etching apparatuses ([0002], optionally, further using Kanai, when foreign particles are understood to be material other than the desired coating material (noting the 35 USC 112 rejection above), Kanai further evidences that when thermal spraying, protrusions are unavoidably generated in the film layers, with nuclei consisting of foreign objects (dust from the preceding process steps, debris of films generated in the current process step, sputtered pieces, etc.,) becoming attached to the thermal spraying substrate or mixed in during the thermal spray processing (0020, 0039), where the objects 49 are shown as particle form (figure 1A).  Therefore, Kanai would evidence that foreign objects including in particle form would conventionally deposit and be bonded to the area coated (noting attachment, mixing), and it would have been understood that when thermal spraying in the process of Maeda, that foreign particles would conventionally be deposited on a bond to the surface of the coating, and would be understood to be included in the described particles of Maeda that are desired to be removed.
(A) Maeda does not specifically provide chemically cleaning and etching until a population of particles with a size of up to 300 nm is no more than 5 particles per square mm of the coating surface.   Takahashi teaches a method for preparing a yttrium base sprayed coating ([0108], [0044]), where the coating can be used for a component for a vacuum apparatus, such as a sputtering, a plasma etching or plasma cleaning apparatus, and also wants to prevent particle generation from peeling of the coating ([0088]-[0090]).  The coating can be provided by thermal spraying a particulate spray material comprising yttrium oxide, for example ([0108], [0111], [0081], [0044]), and where the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda, EITHER alone OR as evidenced by Kanai to control the chemical cleaning by using an aqueous acid solution as cleaning liquid, such as aqueous nitric acid, to help treat the surface to remove particles from spraying as part of the cleaning to remove the splats, etc. particles as suggested by Takahashi and Iwasawa in order to provide a desirably low particle containing component that can be used in chamber processes such as plasma etching, since Maeda indicates the desire to remove particles including coating material on the surface of such components after thermal spraying with blasting and then chemical cleaning with nitric acid as part of removing particles, and Takahashi indicates that the thermal spraying of the yttrium oxide can be used to provide coated components for chamber processes such as plasma etching or cleaning, and chemical cleaning with 
(B) As to using other acid than nitric acid, such as tartaric acid, citric acid or lactic acid,  Maeda notes using nitric acid for the cleaning ([0037]), and Takahashi generally notes using a weak acid such as nitric acid for the cleaning ([0088]). Sulzbach describes that yttrium oxide can be etched in any weak acid, such as acetic acid (vinegar) (column 3, lines 55-65).  The Examiner takes Official Notice that vinegar would be an aqueous solution with water and acetic acid (as applicant has not traversed this position from the Office Action of May 15, 2018, it is understood to be agreed to). ‘755 describes other known aqueous solutions of weak acids used for cleaning and weak etching, where dust (particles) can be removed on a substrate (pages 2-3, description translation), where the known weak acids include acetic acid, tartaric acid, citric acid, and lactic acid, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda in view of Takahashi and Iwasawa, EITHER alone OR as evidenced by Kanai to use an aqueous solution of tartaric acid, citric acid or lactic acid or mixtures thereof  rather than nitric acid as suggested by Sulzbach and ‘755 with an expectation of providing predictably acceptable acid cleaning/etching/particle removal, since Maeda describes using nitric acid for cleaning, Takahashi describes using weak acid for cleaning and the desire from the combination of references is to clean and remove yttrium oxide such as with etching, and Sulzbach describes that acetic acid or vinegar (which would include acetic acid in water) would be weak acids that also would etch/remove yttrium oxide and further that “any weak acid” can be used to etch yttrium oxide, and ‘755 describes other known weak acids along with acetic acid known to be used in aqueous solutions for cleaning/etching would be tartaric acid, citric acid or lactic acid, which can be used alone or in combination, and therefore, the same results would be expected from using acetic acid in aqueous solution or using tartaric acid, citric acid or lactic acid, alone or in combination in aqueous solution (as in claims 3, 7),  as using nitric acid in aqueous solution.  As worded from original claim 3, it is understood that the tartaric acid would be a difunctional carboxylic acid, that citric acid would be a trifunctional carboxylic acid and lactic acid would be a hydroxy acid as claimed. Moreover, from the use of aqueous acid solutions in Takahashi, etc. it would be understood to be conventional to dilute acid, which would include acetic acid, in water for treatment.


Claim 8: Maeda would indicate that the substrate can be aluminum, for example, a metal ([0031]). Takahashi would further indicate that the substrate (base material) ([0044]) can be aluminum, for example, a metal ([0064]).
Claim 21: Maeda provides that the coating can have a thickness 50-300  microns thick, overlapping the claimed range, and gives an example of 250 microns, in the claimed range([0032]-[0033], [0042]) and thus either a thickness in the claimed range would be taught by Maeda (250 microns) or it would have been obvious to optimize from the described 30-500 mcirons range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 24: As to the particles depositing on the surface of the coating and uncovered,  Maeda indicates how the surface of the sprayed coating has adhered particles as discussed for claim 1 and note [0034], [0016]. Therefore, it would be indicated that the particles would be provided on the surface of the coating and thus would include uncovered particles and would be bonded as discussed for claim 1

Cddef.com “Vinegar” nots that the definition of Vinegar is a liquid consisting of about 5-20 wt% acetic acid, water and other trace chemicals (page 1).

Note that US PG Publication 2017/0029628, the publication of 15/220,652 was previously listed on the PTO-892 of May 15, 2018.

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered, but they are not persuasive. 
(A) As to the obviousness type provisional double patenting rejection, applicant argues that there was a restriction requirement in the parent application 15/220,652 where applicant elected Group I (coating) in the parent and filed this divisional for Group II (method), and since the present application is filed as a result of the restriction requirement the Office cannot make a double patenting rejection using the parent application. 
The Examiner notes this argument, however, the rejection is maintained.  In the present case, while there was a restriction requirement in the parent application (‘652) between the method and product claims, a new set of method claims was provided in ‘652 on December 23, 2019.  Therefore, even if these claims were not currently examined in ‘652 due to the restriction they are still present and the cases are not split into separate applications with each having only a different elected invention and therefore, there is not a prevented restriction requirement.  Also note MPEP 804.01(B) as a situation where the prohibition against double patenting does not apply. “(B) The claims of the application under examination and claims of the other application/patent Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.”  Here the new claims 18-21 in ‘652 can be considered as materially changing the claim requirements.  Therefore, the provisional double patenting rejection is maintained.
(B) As to the 35 USC 112 rejections, the previous rejection have been withdrawn, but note the new rejections provided due to the amendments to the claims.
(C) As to the rejections using Takahashi as the primary reference, applicant argues that Jindal does not teach etching, but rather to avoid etching.  It is further argued that Takahashi teaches cleaning with water and a weak acid, and does not disclose chemically etching, with Jindal cited for etching, and it is argued that Jindal refers to cleaning to remove loose particles, and cleaning can be provided in an acid or basic clean solution, and dipping time can be adjusted as long as not excessively etched, which suggests that etching should be minimized, and when viewing Takahashi and Jindal as whole the references would be understood to teach cleaning and not be obvious to etch.  Furthermore, applicant argues that Iwasawa discloses etching a film of yttrium oxide with nitric acid (5-15 wt% in aqueous solution), but this is for reformation 
The Examiner has reviewed these arguments, however, the rejection is maintained.  Note that the rejection has been provided with the added optional evidentiary reference to Kanai due to the amendments to the claims. While Jindal is cited as to the understanding of having particles on the surface and desire to remove, while it describes loose particles, these would be understood to be bonded to the extent claimed for the reasons discussed in the rejections above.  Jindal describes cleaning removal of particles desirable using acid solution (chemical cleaning) where indicated not to have  “excessive etching” – this would indicate that etching can be therefore provided during the cleaning, as long as not “excessive”, and Iwasawa further indicates that acid solutions as described by Takahashi also act to etch yttrium oxide and by controlling the time of treatment, small amounts of coating can be removed (up to 4 microns, for example from the treatment described by Iwasawa) which would remove small particles of the material on the surface as well, such that by etching the acid can further acceptably act as cleaning material to remove yttrium oxide material as part of the overall cleaning process, and thus the suggestion to provide etching is provided by the combination of references.  Further, such small removal of the coating layer would not be considered “excessive”, since Takahashi indicates a much thicker (70 to 500 microns) coating is applied and it would not be disadvantage to the coating thickness described by Takahashi since the small amount removed can still allow for the desired coating thickness, where for example, 4 microns removed from a 404 micron thick coating still leaves 400 microns, which would still be in the taught range of desired thickness for Takahashi.  Jindal describes etching in comparative example B, but this a 
(D) As to the rejections using Maeda as the primary reference, applicant argues that it removes splats by blasting of an elastomeric medium and then washing or cleaning, and does not disclose etching, and Takahashi describes cleaning with ultrasonic rinsing and ultrapurified water and does not suggest chemically etching to remove the bonded particles a claimed, and Iwasawa provides etching a film for reformation (repair) and removes the whole of the film, and would not suggest etching as claimed.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718